Title: From Thomas Jefferson to Martha Jefferson Randolph, 2 July 1826
From: Jefferson, Thomas
To: Randolph, Martha Jefferson

A death-bed Adieu.Life’s visions are vanished, it’s dreams are no more.Dear friends of my bosom, why bathed in tears?I go to my fathers; I welcome the shore,which crowns all my hopes, or which buries my cares.Then farewell my dear, my lov’d daughter, Adieu!The last pang of life is in parting from you!Two Seraphs await me, long shrouded in death:I will bear them your love on my last parting breath.